Citation Nr: 1410443	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-08 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for sleep apnea. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active duty in the Navy from March 1969 to December 1970.  He had additional duty in the Army National Guard from 1972 to 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for a back disability and residuals of an allergic reaction to malaria medication have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The RO requested the Veteran's service treatment records for his period of active duty in the Navy from the Records Management Center (RMC) in October 2007.  The RMC provided a negative response, but Standard Form 180 Location of Military Records indicates that the records of enlisted men in the Navy for the period prior to 1994 are located at the National Personnel Records Center (NPRC).  There is no indication that a request for records has been made to the NPRC.  Further efforts to obtain the records are required.  38 C.F.R. § 3.159(c)(2) (2013).

The Veteran testified at his hearing that he experienced sleep problems during extended training classes as well as classes to qualify for promotion to First Sergeant at Fort Belvoir, Virginia, during the 1980s or 1990s.  He stated that the entire course lasted 18 months, but he had a two week period of duty during which time he had sleep problems.  The service department has not yet verified his periods of qualifying active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  The periods of such service are relevant to his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request that NPRC provide service treatment records for the Veteran's period of active duty in the Navy from March 1969 to December 1970.  

2.  Verify the specific periods of the Veterans active duty for training and inactive duty training.  Determine if the Veteran had active duty or active duty for training at Fort Belvoir, Virginia, in the 1980s or 1990s.  

3.  Obtain the Veteran's personnel records from his service in the National Guard.    

4.  Efforts to obtain these records must continue until they are obtained or it is reasonably certain they do not exist or further efforts would be futile.  If requested records cannot be obtained, advise the Veteran of the missing records, the efforts made to obtain them, and of any further action that will be taken.

5.  If it is determined that the Veteran had active duty or active duty for training at Fort Belvoir during his service in the National Guard in the 1980s or 1990s, schedule the Veteran for a VA sleep examination.  The claims folder should be made available to the examiner for use in the study of this case, and the examination report should reflect that the claims folder and any electronic record have been reviewed.  All indicated tests and studies should be conducted.  The verified dates of the active duty for training at Fort Belvoir should be provided to the examiner.  

Afterwards, the examiner should attempt to express the following opinions:
a) Does the Veteran currently have a diagnosis of sleep apnea? 
b) Is it as likely as not that any current diagnosis of sleep apnea or the sleep apnea diagnosed in 2007 was incurred or aggravated (permanently increased in severity beyond normal progression) during the period of active duty for training?  

The reasons for all opinions should be provided.  The mere lack of treatment or diagnosis in the service treatment records cannot be the only reason for a negative opinion.  The examiner should comment on the Veteran's reports of sleepiness during the verified active duty for training at Fort Belvoir.  

If the examiner is unable to provide an opinion without resort to speculation, the reasons for the inability should be provided.  Any evidence that might enable the requested opinion to be provided should be identified. 

4.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case; and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

